         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LESEDI TOUSSAINT, INDIVIDUALLY
 and ON BEHALF OF ALL OTHERS
                                                   Civil Action No. ________________
 SIMILARLY SITUATED,

                               Plaintiff,
                                                   CLASS ACTION
                v.
                                                   COMPLAINT FOR VIOLATION OF THE
                                                   FEDERAL SECURITIES LAWS
 CARE.COM, INC., SHEILA LIRIO
 MARCELO, AND MICHAEL
 ECHENBERG
                                                   Jury Trial Demanded
                               Defendants.


       Plaintiff Lesedi Toussaint (“Plaintiff”), by and through his attorneys, alleges upon

personal knowledge as to himself, and upon information and belief as to all other matters, based

upon the investigation conducted by and through his attorneys, which included, among other

things, a review of documents filed by Defendants (as defined below) with the United States

Securities and Exchange Commission (the “SEC”), news reports, press releases issued by

Defendants, and other publicly available documents, as follows:

                       NATURE AND SUMMARY OF THE ACTION

       1.      This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Defendant Care.com, Inc. (“Care.com” or the “Company”) common stock

between March 27, 2015 and April 1, 2019, inclusive (the “Class Period”). This action is brought

on behalf of the Class for violations of Sections 10(b) and 20(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. § 240.10b-5.
          Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 2 of 13



        2.      Care.com purports to be the world’s largest online family care platform. The

Company purports to “help families make informed hiring decisions” about caregivers.

        3.      During the Class Period, and unbeknownst to investors, Care.com made false

and/or misleading statements and/or failed to disclose that Care.com leaves it to its customers to

vet the caregivers and day-care providers listed on its website.

                                  JURISDICTION AND VENUE

        4.      The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

        6.      This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

        7.      Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b). Care.com is headquartered in this district, and many of the acts

charged herein, including the dissemination of materially false and misleading information,

occurred in substantial part in this District.

        8.      In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications and the facilities of the New York

Stock Exchange (“NYSE”), a national securities exchange.




                                                  2
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 3 of 13



                                            PARTIES

       9.      Plaintiff Lesedi Toussaint is an individual residing in Queens, New York. Plaintiff

purchased shares of the Company at artificially inflated prices during the Class Period and has

been damaged by Company’s material misrepresentations and omissions of material facts.

       10.     Defendant Care.com, Inc., is incorporated in the State of Delaware and has its

headquarters in Waltham, Massachusetts. The Company’s stock trades on the New York Stock

Exchange under the ticker symbol “CRCM”.

       11.     Defendant Sheila Lirio Marcelo (“Marcelo”) is, and was at all relevant times,

Care.com’s Founder, Chairwoman and Chief Executive Officer.

       12.     Defendant Michael Echenberg (“Echenberg”) has been Care.com’s Chief

Financial Officer since April 2015.

       13.     Collectively, Marcelo, and Echenberg are referred to throughout this complaint as

the “Individual Defendants”.

       14.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports,

quarterly reports, press releases, investor presentations, and other materials provided to the SEC,

securities analysts, money and portfolio managers and investors, i.e., the market. The Individual

Defendants authorized the publication of the documents, presentations, and materials alleged

herein to be misleading prior to its issuance and had the ability and opportunity to prevent the

issuance of these false statements or to cause them to be corrected. Because of their positions

with the Company and access to material non-public information available to them, but not to the

public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public and that the positive representations being




                                                 3
          Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 4 of 13



made were false and misleading. The Individual Defendants are liable for the false statements

pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

        15.     The Class Period begins on March 27, 2015. On that date, Care.com filed on

Form 10-K with the SEC its annual report for the period ended December 27, 2014, which stated

in pertinent part:


         We have invested in building a differentiated member experience for finding
         and managing care. This investment includes the ongoing prioritization of
         features and processes that we believe contribute to the quality of our
         marketplace. Examples of these investments include the manual review of all
         job and profile postings for suspicious or inappropriate content, tools for
         members to review and report other members, a monitored messaging system
         that allows members to communicate without sharing their personal email, the
         proactive screening of certain member information against various
         databases and other sources for criminal or other inappropriate activity
         and the use of technology to help identify and prevent inappropriate activity
         through our platform. We believe these product investments, combined with
         our investments in national brand advertising and our domain name itself, have
         established the Care.com brand as a leading and trusted brand for finding care.
(emphasis added).

        16.     On March 1, 2016, Care.com filed on Form 10-K with the SEC its annual report

for the period ended December 26, 2015, which stated in pertinent part:


         We have invested in building a differentiated member experience for finding
         and managing care. This investment includes the ongoing prioritization of
         features and processes that we believe contribute to the quality of our
         marketplace. Examples of these investments include the manual review of all
         job and profile postings for suspicious or inappropriate content, tools for
         members to review and report other members, a monitored messaging system
         that allows members to communicate without sharing their personal email, the
         proactive screening of certain member information against various
         databases and other sources for criminal or other inappropriate activity,
         the use of technology to help identify and prevent inappropriate activity
         through our platform and a safety center that provides resources and
         information designed to help families and caregivers make more informed hiring
         and job selection decisions[.] We believe these product investments, combined
         with our investments in national brand advertising and our domain name itself,


                                                4
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 5 of 13



        have established the Care.com brand as a leading and trusted brand for finding
        care.
(emphasis added).

       17.    On March 9, 2017, Care.com filed on Form 10-K with the SEC its annual report

for the period ended December 31, 2016, which stated in pertinent part:


        We have invested in building a differentiated member experience for finding
        and managing care. This investment includes the ongoing prioritization of
        features and processes that we believe contribute to the quality of our
        marketplace. Examples of these investments include the review of all job and
        profile postings for suspicious or inappropriate content, tools for members to
        review and report other members, a monitored messaging system that allows
        members to communicate without sharing their personal email, the proactive
        screening of certain member information against various databases and
        other sources for criminal or other inappropriate activity, the use of
        technology to help identify and prevent inappropriate activity through our
        platform and a safety center that provides resources and information designed
        to help families and caregivers make more informed hiring and job selection
        decisions [.] We believe these product investments, combined with our
        investments in national brand advertising and our domain name itself, have
        established the Care.com brand as a leading and trusted brand for finding care.
(emphasis added).

       18.    On February 27, 2018, Care.com filed on Form 10-K with the SEC its annual

report for the period ended December 30, 2017, which stated in pertinent part:


        We have invested in building a differentiated member experience for finding
        and managing care. This investment includes the ongoing prioritization of
        features and processes that we believe contribute to the quality of our
        marketplace. Examples of these investments include the review of all job and
        profile postings for suspicious or inappropriate content, tools for members to
        review and report other members, a monitored messaging system that allows
        members to communicate without sharing their personal contact information,
        the proactive screening of certain member information against various
        databases and other sources for criminal or other inappropriate activity,
        the use of technology to help identify and prevent inappropriate activity
        through our platform and a safety center that provides resources and
        information designed to help families and caregivers make more informed hiring
        and job selection decisions [.] We believe these product investments, combined
        with our investments in national brand advertising and our domain name itself,



                                                5
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 6 of 13



         have established the Care.com brand as a leading and trusted brand for finding
         care.
(emphasis added).

       19.      On March 7, 2019, Care.com filed on Form 10-K with the SEC its annual report

for the period ended December 29, 2018, which stated in pertinent part:


         We have invested in building a differentiated member experience for finding
         and managing care. This investment includes the ongoing prioritization of
         features and processes that we believe contribute to the quality of our
         marketplace. Examples of these investments include the review of all job and
         profile postings for suspicious or inappropriate content, tools for members to
         review and report other members, a monitored messaging system that allows
         members to communicate without sharing their personal contact information,
         the proactive screening of certain member information against various
         databases and other sources for criminal or other inappropriate activity,
         the use of technology to help identify and prevent inappropriate activity
         through our platform and a safety center that provides resources and
         information designed to help families and caregivers make more informed hiring
         and job selection decisions [.] We believe these product investments, combined
         with our investments in national brand advertising and our domain name itself,
         have established the Care.com brand as a leading and trusted brand for finding
         care.
(emphasis added).

       20.     Defendant Marcelo signed certifications for the Form 10-K referenced in

paragraph 16 above. Among other things, this certification, which was made pursuant to the

Sarbanes-Oxley Act of 2002, required the signer to attest that they have reviewed the report, that

it does not contain untrue statements, that it fairly represents the financial condition of the

company, and that the company’s internal controls are effective.


       21.     The Individual Defendants signed certifications for the Form 10-Ks referenced in

paragraph 17 to 20 above. Among other things, each of these certifications, which were made

pursuant to the Sarbanes-Oxley Act of 2002, required the signer to attest that they have reviewed




                                                  6
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 7 of 13



the report, that it does not contain untrue statements, that it fairly represents the financial

condition of the company, and that the company’s internal controls are effective.

        22.     The statements set out above in paragraphs 15 to 19 were materially false and

misleading, and omitted material information necessary to make the statements not misleading in

that, in fact, the Company did not effectively screen member information “against various

databases and other sources for criminal or other inappropriate activity.”

        23.     The Company and the Individual Defendants knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly and

substantially participated or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the federal securities laws. As set forth elsewhere herein in

detail, Defendants, by virtue of their receipt of information reflecting the true facts regarding the

Company, their control over, and/or receipt and/or modification of the Company’s allegedly

materially misleading statements and/or their associations with the Company that made them

privy to confidential proprietary information concerning the Company, participated in the

fraudulent scheme alleged herein.

        24.     On March 8, 2019, the truth about Care.com’s ineffective screening practices

began to emerge when the Wall Street Journal published an article titled “Care.com Puts Onus on

Families to Check Caregivers’ Backgrounds – With Sometimes Tragic Outcomes.” The article

described how caregivers in the U.S. “who had police records were listed on Care.com and later

were accused of committing crimes while caring for customers’ children or elderly relatives…”

These alleged crimes included theft, child abuse, sexual assault and murder.




                                                   7
          Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 8 of 13



        25.      Following the release of the Friday, March 8, 2019, Wall Street Journal article,

the Company’s common stock declined, closing down almost 13%, to close at $20.48 per share

on Monday, March 11, 2019.

        26.      Then, on March 31, 2019, the Wall Street Journal reported that “hundreds of day-

care centers” listed as “state licensed” on the Care.com website did not appear to be, and that

tens of thousands of unverified day-care center listings were scrubbed from the Care.com

website just before the March 8, 2019 Wall Street Journal article was published.

        27.      Following the release of the Sunday, March 31, 2019, Wall Street Journal article,

the Company’s common stock declined, closing down almost 7%, to close at $18.45 per share on

Monday, April 1, 2019.

                                CLASS ACTION ALLEGATIONS

        28.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of a class of all persons and entities who purchased or

otherwise acquired the Company’s common stock between March 27, 2015 and April 1, 2019,

inclusive. Excluded from the Class are Defendants, directors and officers of the Company, as

well as their families and affiliates.

        29.      The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. More than 24 million Care.com shares trade on the New York Stock

Exchange.

        30.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

              a. Whether the Exchange Act was violated by Defendants;


                                                   8
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 9 of 13



             b. Whether Defendants omitted and/or misrepresented material facts;

             c. Whether Defendants’ statements omitted material facts necessary in order to make

                the statements made, in light of the circumstances under which they were made,

                not misleading;

             d. Whether Defendants knew or recklessly disregarded that their statements were

                false and misleading;

             e. Whether the price of the Company’s stock was artificially inflated; and

             f. The extent of damage sustained by Class members and the appropriate measure of

                damages.

       31.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.

       32.      Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict

with those of the Class.

       33.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                    FRAUD ON THE MARKET

       34.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s common stock traded in efficient markets;




                                                   9
        Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 10 of 13



             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                to misjudge the value of the Company’s common stock; and

             e. Plaintiff and other members of the class purchased the Company’s common stock

                between the time Defendants misrepresented or failed to disclose material facts

                and the time that the true facts were disclosed, without knowledge of the

                misrepresented or omitted facts.

       35.      At all relevant times, the markets for the Company’s stock were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with the SEC;

and (ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.

Plaintiff and the Class relied on the price of the Company’s common stock, which reflected all

information in the market, including the misstatements by Defendants.

                                      NO SAFE HARBOR

       36.      The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

       37.      To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements.

                                      LOSS CAUSATION

       38.      The Friday, March 8, 2019 Wall Street Journal article was published after the

market had closed. Care.com shares, which closed trading at $23.41 per share on March 8, 2019,


                                                   10
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 11 of 13



closed trading on Monday, March 11, 2019 at $20.48, a decline of 12.5%. This decline was

attributable to the publication of the Wall Street Journal report.

        39.     Following the release of the Sunday, March 31, 2019, Wall Street Journal article,

which revealed that “hundreds of day-care centers” listed as “state licensed” on the Care.com

website did not appear to be, the Company’s common stock declined. Care.com shares, which

had closed at $19.76 per share on Friday, March 29, 2019, closed at $18.45 per share on

Monday, April 1, 2019, a decline of 6.6%. This decline was attributable to the publication of the

Wall Street Journal report.

                                           Count I
     Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   (Against All Defendants)

        40.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        41.     During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew or deliberately disregarded were misleading in that

they contained misrepresentations and failed to disclose material facts necessary in order to make

the statements made, in light of the circumstances under which they were made, not misleading.

        42.     Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they (i)

employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

and/or omitted to state material facts necessary to make the statements not misleading; and (iii)

engaged in acts, practices, and a course of business which operated as a fraud and deceit upon

those who purchased or otherwise acquired the Company’s securities during the Class Period.

        43.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff

and the Class would not have purchased the Company’s common stock at the price paid, or at all,


                                                 11
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 12 of 13



if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

                                               Count II
                               Violation of § 20(a) of the Exchange Act
                                (Against The Individual Defendants)

        44.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        45.     The Individual Defendants acted as controlling persons of the Company within

the meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions at the Company, the Individual Defendants had the power and authority to cause or

prevent the Company from engaging in the wrongful conduct complained of herein. The

Individual Defendants were provided with or had unlimited access to the documents where false

or misleading statements were made and other statements alleged by Plaintiffs to be false or

misleading both prior to and immediately after their publication, and had the ability to prevent

the issuance of those materials or to cause them to be corrected so as not to be misleading.

                                       PRAYER FOR RELIEF

                WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                (a)       determining that this action is a proper class action pursuant to Rule 23(a)

and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and

a certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of

Civil Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

                (b)       awarding compensatory and punitive damages in favor of Plaintiff and the

other class members against all Defendants, jointly and severally, for all damages sustained as a

result of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and

post-judgment interest thereon;


                                                   12
         Case 1:19-cv-10628-MLW Document 1 Filed 04/03/19 Page 13 of 13



                (c)     awarding Plaintiff and other members of the Class their costs and

expenses in this litigation, including reasonable attorneys’ fees and experts’ fees and other costs

and disbursements; and

                (d)     awarding Plaintiff and the other Class members such other relief as this

Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury in this action of all issues so triable.


April 3, 2019                                           Respectfully submitted,


                                                        /s/ Jeffrey C. Block, Esq.
                                                        BLOCK & LEVITON LLP
                                                        Jeffrey C. Block, jeff@blockesq.com
                                                        Jacob A. Walker, jake@blockesq.com
                                                        260 Franklin Street, Suite 1860
                                                        Boston, Massachusetts 02110
                                                        (617) 398-5600 phone
                                                        (617) 507-6020 fax




                                                  13
